TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT Date: 7 December 2007 CLAREMONT SHIPPING CORP. - and - YORKSHIRE SHIPPING CORP. as joint and several borrowers - and - CREDIT SUISSE as Lender LOAN relating to a US$40,000,000 facility to finance the purchase of m.v. “ELSA OLDENDORFF” (tbn m.v. “ARAPAHO BELLE”) and m.v. “GEBE OLDENDORFF” (tbn m.v. “ONEIDA PRINCESS”) INDEX ClausePage 1INTERPRETATION[INSERT PAGE NUMBER] 2FACILITY[INSERT PAGE NUMBER] 3DRAWDOWN[INSERT PAGE NUMBER] 4INTEREST[INSERT PAGE NUMBER] 5INTEREST PERIODS[INSERT PAGE NUMBER] 6DEFAULT INTEREST[INSERT PAGE NUMBER] 7REPAYMENT AND PREPAYMENT[INSERT PAGE NUMBER] 8CONDITIONS PRECEDENT[INSERT PAGE NUMBER] 9REPRESENTATIONS AND WARRANTIES[INSERT PAGE NUMBER] 10GENERAL UNDERTAKINGS[INSERT PAGE NUMBER] 11CORPORATE UNDERTAKINGS[INSERT PAGE NUMBER] 12INSURANCE[INSERT PAGE NUMBER] 13SHIP COVENANTS[INSERT PAGE NUMBER] 14SECURITY COVER[INSERT PAGE NUMBER] 15PAYMENTS AND CALCULATIONS[INSERT PAGE NUMBER] 16APPLICATION OF RECEIPTS[INSERT PAGE NUMBER] 17EARNINGS ACCOUNTS[INSERT PAGE NUMBER] 18EVENTS OF DEFAULT[INSERT PAGE NUMBER] 19FEES AND EXPENSES[INSERT PAGE NUMBER] 20INDEMNITIES[INSERT PAGE NUMBER] 21NO SET-OFF OR TAX DEDUCTION[INSERT PAGE NUMBER] 22ILLEGALITY, ETC[INSERT PAGE NUMBER] 23INCREASED COSTS[INSERT PAGE NUMBER] 24SET-OFF[INSERT PAGE NUMBER] 25TRANSFERS AND CHANGES IN LENDING OFFICE[INSERT PAGE NUMBER] 26VARIATIONS AND WAIVERS[INSERT PAGE NUMBER] 27NOTICES[INSERT PAGE NUMBER] 28JOINT AND SEVERAL LIABILITY[INSERT PAGE NUMBER] 29SUPPLEMENTAL[INSERT PAGE NUMBER] 30LAW AND JURISDICTION[INSERT PAGE NUMBER] SCHEDULE 1DRAWDOWN NOTICE[INSERT PAGE NUMBER] SCHEDULE 2CONDITION PRECEDENT DOCUMENTS[INSERT PAGE NUMBER] SCHEDULE 3FINANCIAL COVENANTS[INSERT PAGE NUMBER] SCHEDULE 4FORM OF COMPLIANCE CERTIFICATE[INSERT PAGE NUMBER] EXECUTION PAGE[INSERT PAGE NUMBER] THIS AGREEMENT is made on [l] BETWEEN (1) CLAREMONT SHIPPING CORP., and YORKSHIRE SHIPPING CORP.; and (2) CREDIT SUISSE. BACKGROUND The Lender has agreed to make available to the Borrowers a facility of up to $40,000,000 for the purpose of part financing or refinancing their acquisition of the German registered and Liberian flag vessels m.v. “ELSA OLDENDORFF” (tbn “ARAPAHO BELLE”) and m.v. “GEBE OLDENDORFF” (tbn “ONEIDA PRINCESS”) from the Seller. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Account Security Deed”means a deed creating security in respect of the Earnings Account to be made by and between the Borrowers and the Mortgagee in the Agreed Form; “Advance”means the principal amount of each borrowing by the Borrowers under this Agreement; “Agreed Form”means in relation to any document, that document in the form approved in writing by the Lender or as otherwise approved in accordance with any other approval procedure specified in any relevant provision of any Finance Documents; “Approved Manager”means, Roymar Ship Management Inc., a company incorporated under the laws of New York and having a place of business at Scarsdale Plaza, Suite 308, 455 Central Avenue, Scarsdale, New York 10583, USA or such other company which the Lender may approve from time to time as the manager of the Ships; “Availability Period”means the period commencing on the date of this Agreement and ending on: (a)31 March 2008 (or such later date as the Lender may agree with the Borrowers); or (b) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated; “Bank of America Facilities”means the credit facilities made available to Albermarle Maritime Corp and others pursuant to the credit agreement dated 31 July 2006 made between Albermarle Maritime Corp, the Guarantor, Bank of America, N.A. and others; “Bareboat Charter”means, in relation to each Ship, the bareboat charter made or to be made between the relevant Borrower and the Bareboat Charterer in respect of such Ship; “Bareboat Charterer”means a company to be nominated by the Borrowers which is incorporated in the Philippines and owned or controlled by Magsaysay Maritime Corporation, or such other company as the Borrowers may nominate with the Lender’s approval which is not to be unreasonably withheld; “Borrower A”means Claremont Shipping Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Borrower B”means Yorkshire Shipping Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Borrowers”means together Borrower A and Borrower B and, in the singular, means either of them; “Business Day”means a day on which banks are open in London and Switzerland and, in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; “Commitment”means $40,000,000, as that amount may be reduced, cancelled or terminated in accordance with this Agreement; “Confirmation”, in relation to any continuing Transaction has the meaning given in the Master Agreement; “Contract Price”means, in relation to each Ship, the aggregate amount payable to the Seller pursuant to the terms of the MOA for such Ship being in the case of Ship A, $29,000,000 and in the case of Ship B,$32,000,000; “Contractual Currency”has the meaning given in Clause 20.3; “Dollars” and “$”means the lawful currency for the time being of the United States of America; “Drawdown Date”means, in relation to an Advance, the date requested by the Borrowers for the Advance to be made, or (as the context requires) the date on which the Advance is actually made; “Drawdown Notice”means a notice in the form set out in Schedule 1 (or in any other form which the Lender approves or reasonably requires); “Earnings”means, in relation to a Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the relevant Borrower and which arise out of the use or operation of the Ship, including (but not limited to): (a) except to the extent that they fall within paragraph (b); (i) all freight, hire and passage moneys; (ii) compensation payable to the relevant Borrower in the event of requisition of the Ship for hire; (iii) remuneration for salvage and towage services; (iv) demurrage and detention moneys; (v) damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; and (vi) all moneys which are at any time payable under any Insurances in respect of loss of hire; and (b) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a)(i) to (vi) are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship; “Earnings Account”means, in relation to a Ship, an account in the name of the Borrower owning the Ship with the Lender in [l] designated “[l] - Earnings Account”, or any other account (with that or another office of the Lender or with a bank or financial institution other than the Lender) which is designated by the Lender as the Earnings Account in relation to the Ship for the purposes of this Agreement; “Environmental Claim”means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind, whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; “Environmental Incident”means: (a) any release of Environmentally Sensitive Material from a Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than a Ship and which involves a collision between a Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which a Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or a Ship and/or any Borrower and/or any Approved Manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from a Ship and in connection with which a Ship is actually or potentially liable to be arrested and/or where any Borrower and/or any Approved Manager of a Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; “Environmental Law”means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material; “Environmentally Sensitive Material”means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous; “Event of Default”means any of the events or circumstances described in Clause 18.1; “Finance Documents”means: (a) this Agreement; (b) the Guarantee; (c) the Mortgages; (d) the Accounts Security Deed; (e) the Multiparty Deeds; (f) the Master Agreement Security Deed; (g) the Shares Pledges; and (h) any other document (whether creating a Security Interest or not) which is executed at any time by any Borrower or any other person as security for, or to establish any form of subordination or priorities arrangement in relation to, any amount payable to the Lender and/or the Swap Bank and/or the Mortgagee under this Agreement and/or the Master Agreement and/or any of the other documents referred to in this definition; “Financial Indebtedness”means, in relation to a person (the “debtor”), a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility or dematerialised equivalent made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor (other than normal trade credit not exceeding 180 days); (e) under any foreign exchange transaction any interest or currency swap or any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within (a) to (e) if the references to the debtor referred to the other person; “First Sub-Time Charter” means in relation to each Ship, the time charter made or to be made between the Time Charterer and the relevant Borrower in respect of such Ship; “GAAP”means generally accepted accounting principles in the United States; “Guarantee”means a guarantee in the form set out in Appendix D; “Guarantor”means TBS International Limited, a company incorporated in Bermuda whose principal office is at Suite 306, Commerce Building, One Chancery Lane, Hamilton HM12, Bermuda; “Insurances”means, in relation to a Ship: (a) all policies and contracts of insurance, including entries of the Ship in any protection and indemnity or war risks association, which are effected in respect of the Ship, her Earnings or otherwise in relation to her; and (b) all rights and other assets relating to, or derived from, any of the foregoing, including any rights to a return of a premium; “Interest Period”means a period determined in accordance with Clause 5; “ISM Code”means the International Safety Management Code (including the guidelines on its implementation), adopted by the International Maritime Organisation as the same may be amended or supplemented from time to time (and the terms “safety management system”, “Safety Management Certificate” and “Document of Compliance” have the same meanings as are given to them in the ISM Code); “ISPS Code”means the International Ship and Port Facility Security Code as adopted by the International Maritime Organisation, as the same may be amended or supplemented from time to time; “ISSC”means a valid and current International Ship Security Certificate issued under the ISPS Code; “Lender”means Credit Suisse of Paradeplatz 8, CH-8070, Zurich, Switzerland, acting through its branch at St. Albans Graben 1-3, PO Box CH-4002, Basel, Switzerland (or through another branch notified to the Borrower under Clause 25.5) or its successor or assign; “LIBOR” means, for an Interest Period, the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, the relevant
